DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-8, 11 and 13 have been amended. No claims have been cancelled. Claims 14-15 are newly added. Claims 1-15 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  grammatical errors.  Appropriate correction is required. The following is suggested:
Claim 7, line 20: “which the second main lines disposed along”
Claim 7, line 21: “[[is]] are located”

Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 12 of the remarks that Miyake’s fig. 20B does not have a (fig. 24B, items PRL_R, PRL_G, and PRL_B) which are shown in figure 23 within the ODD item SSD[1]/142 where at least one branch line crosses all the main lines.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 (and their dependents, claims 2-10 and 12-15) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim amendments indicate “wherein the first branch line of each first pre-charge control signal line of the plurality of first pre-charge control signal lines crosses each of the first main lines of the plurality of first pre-charge control signal lines, and wherein the second branch line of each second pre-charge control signal line of the plurality of second pre-charge control signal lines crosses each of the second main lines of the plurality of second pre-charge control 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (Pub. No.: US 2015/0287749 A1).
Claim 1, Miyake discloses an electro-optical device (figs. 10 and 23; ¶11, “an electro-optical device”; ¶119; ¶162) comprising: a scanning line extending along a first direction (fig. 23, a scanning line extending from GDL to GDR; ¶126); a first signal line (fig. 23, item SL_R[2]) and a second signal line (fig. 23, item SL_R[1]) extending along a second direction intersecting the first direction; a first pixel (fig. 23, pixel located in the first row and fourth column) provided corresponding to an intersection between the scanning line and the first signal line; a second pixel (fig. 23, pixel located in the first row and first column) provided corresponding to an intersection between the scanning line and the second signal line; a signal line driving circuit (¶143, “The terminal 111 is connected to a source driver circuit incorporated in an IC chip”) configured to supply an image signal to the first pixel and the second pixel; a plurality of first pre-charge control signal lines (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally and vertically from item SSDC2_E of fig. 23; ¶148-149) configured to supply first pre-charge control signals (fig. 24B, first pre-charge control signal: PRE_R, PRE_G, PRE_B, and PRE_Y from item SSDC2_E of fig. 23), each of the plurality of first pre-charge control signal lines including: a first main line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally from item SSDC2_E of fig. 23) extending along the first direction; and a first branch line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending vertically from item SSDC2_E of fig. 23) coupled to the first main line and extending along the second direction; a plurality of second pre-charge control signal lines (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally and vertically from item SSDC2_O of fig. 23; ¶148-149) configured to supply second pre-charge control signal (fig. 24B, first pre-charge control signal: PRE_R, PRE_G, PRE_B, and PRE_Y from item SSDC2_O of fig. 23), each of the plurality of second pre-charge control signal lines including: a second main line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally from item SSDC2_O of fig. 23) extending along the first direction; and a second branch line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending vertically from item SSDC2_O of fig. 23) coupled to the second main line and extending along the second direction; and a pre-charge circuit (fig. 24B, item PREC 44 of SSDC2_E and SSDC2_O of fig. 23) disposed between the plurality of first pre-charge control signal lines and the plurality of second pre-charge control signal lines in the second direction (see figs. 23 and 24B, item PREC 44 is between items PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_O and items PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_E since fig. 24B is a representation of item 142 shown in fig. 23. Item PREC 44 of SSDC2_O and SSDC2_E are disposed closest to the pixel portion and the first pre-charge control lines and the second pre-charge control lines are disposed farther from the pixel portion), the pre-charge circuit being configured to supply a pre-charge signal to the first signal line and the second signal line (¶151), the pre-charge circuit including: a first switching unit (fig. 24B, items Mr1, Mr2, Mr3, Mr4 of PREC 44 within SSDC2_E of fig. 23) configured to supply the pre-charge signal to the first signal line in accordance with the first pre-charge control signal (¶151); and a second switching unit (fig. 24B, items Mr1, Mr2, Mr3, Mr4 of PREC 44 within SSDC2_O of fig. 23) configured to supply the pre-charge signal to the second signal line in accordance with the second pre-charge control signal (¶151), wherein the first branch lines couple the first main lines and the first switching unit (fig. 23 and 24B), and the second branch lines couple the second main lines and the second switching unit (fig. 23 and 24B), wherein the first branch line of each first pre-charge control signal line of the plurality of first pre-charge control signal lines crosses each of the first main lines of the plurality of first pre-charge control signal lines (fig. 24B, branch line from Mr1 connecting to PRL_R and the control terminal crosses PRL_G, PRL_B, and PRL_Y of PREC 44 within SSDC2_E of fig. 23), and wherein the second branch line of each second pre-charge control signal line of the plurality of second pre-charge control signal lines crosses each of the second main lines of the plurality of second pre-charge control signal lines (fig. 24B, branch line from Mr1 connecting to PRL_R and the control terminal crosses PRL_G, PRL_B, and PRL_Y of PREC 44 within SSDC2_O of fig. 23).
With respect to Claim 7, claim 1 is incorporated, Miyake discloses comprising: a plurality of the
first signal lines (fig. 23, item SL_R[2], SL_G[2], SL_B[2], …, SL_R[2m], SL_G[2m], SL_B[2m]), the second signal line (fig. 23, item SL_R[1], SL_G[1], SL_B[1], …, SL_R[2m-1], SL_G[2m-1], SL_B[2m-1]), the first switching unit (fig. 23, one of the first transistor Mr1 of fig. 24B is from SSD[1] from SSDC2_E and the other first transistor is Mr1 of fig. 24B from SSD[3] from SSDC2_E), and the second switching unit (fig. 23, one of the second transistors Mr1 of fig. 24B is from SSD[2] from SSDC2_O and the other second transistor is Mr1 of fig. 24B is from SSD[4] from SSDC2_O), wherein for each of the plurality of first pre-charge control signal lines (fig. 24B, item PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_E), the first branch line (fig. 20B, extending vertically from item PRL_R of SSDC1_E) is coupled to the first main line (fig. 24B, item PRL_R of SSDC2_E) at a position offset in a first offset direction from a center of a width, along the second direction, of the first main line (see figs. 23 and 24B), for each of the plurality of second pre-charge control signal lines (fig. 24B, item PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_O), the second branch line (fig. 24B, extending vertically from item PRL_R of SSDC2_O) is coupled to the second main line (fig. 24B, item PRL_R of SSDC2_O) at a position offset in a second offset direction from a center of a width, along the second direction, of the second main line (see figs. 23 and 24B), the first main line of each of the plurality of the first pre-charge control signal lines is disposed along the second direction (fig. 24B, extending horizontally for SSDC2_E), the second main line of each of the plurality of the second pre-charge control signal lines is disposed along the second direction (fig. 24B, extending horizontally for SSDC2_O), and the first offset direction is a direction toward the center of a width along the second direction in a range in which the first main lines disposed along the second direction are located (figs. 23 and 24B), and the second offset direction is a direction toward the center of a width along the second direction in a range in which the second main lines disposed along the second direction are located (figs. 23 and 24B).
With respect to Claim 8, claim 1 is incorporated, Miyake discloses wherein a shape of the first
switching unit (fig. 24B, item Mr1 of SSDC2_E of fig. 23; ¶152) when viewed from a side of the plurality of first pre-charge control signal lines is similar to a shape of the second switching unit (fig. 24B, item Mr1 of SSDC2_O of fig. 23; ¶152) when viewed from a side of the plurality of second pre-charge control signal lines (they are similar in shape since both the first switching unit and the second switching unit are n-channel transistors).
With respect to Claim 9, claim 1 is incorporated, Miyake discloses wherein the pre-charge
circuit is disposed on a side (above the pixels) of the second direction of the plurality of pixels (fig. 23).
With respect to Claim 10, claim 1 is incorporated, Miyake discloses wherein the pre-charge
circuit is disposed on an opposite side (above the pixels and opposite below the pixels) of the second
direction of the plurality of pixels (fig. 23).
With respect to Claim 11, Miyake discloses an electro-optical device (figs. 10 and 23; ¶11, “an electro-optical device”; ¶119) comprising: a scanning line (fig. 23, a scanning line extending from GDL to GDR; ¶126) extending along a first direction (a first direction: horizontally); a signal line (fig. 23, item SL_R[1]) extending along a second direction (fig. 23, a second direction: vertically) intersecting the first
direction; a pixel (fig. 23, pixel located in the first row and first column) provided corresponding to an
intersection between the scanning line and the signal line; a signal line driving circuit (¶143, “The
terminal 111 is connected to a source driver circuit incorporated in an IC chip”) disposed outside a
display region in which the pixel is disposed (fig. 23), the signal line driving circuit being configured to
supply an image signal to the pixel (¶143, “the data signal DATA is input to the SSD 141 via the terminal 111 and the wiring DTL.”); a plurality of first pre-charge control signal lines (fig. 24B, items PRL_R, PRL_G, PRL_B, PRL_Y extending horizontally and vertically from item SSDC2_E of fig. 23; ¶148-149) configured to supply a first pre-charge control signal (fig. 24B, first pre-charge control signal: PRE_R, PRE_G, PRE_B, PRE_Y from item SSDC2_E of fig. 23), each of the plurality of first pre-charge control signal lines including: a first main line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally from item SSDC2_E of fig. 23) extending along the first direction; and a first branch line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending vertically from item SSDC2_E of fig. 23) coupled to the first main line and extending along the second direction; a plurality of second pre-charge control signal lines (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally and vertically from item SSDC2_O of fig. 23; ¶148-149) configured to supply a second pre-charge control signal (fig. 24B, first pre-charge control signal: PRE_R, PRE_G, PRE_B, PRE_Y from item SSDC2_O of fig. 23), each of the plurality of second pre-charge control signal lines including: a second main line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending horizontally from item SSDC2_O of fig. 23) extending along the first direction; and a second branch line (fig. 24B, items PRL_R, PRL_G, PRL_B, and PRL_Y extending vertically from item SSDC2_O of fig. 23) coupled to the second main line and extending along the second direction; and a pre-charge circuit (fig. 24B, item PREC 44 of item 142 of SSDC2_O and SSDC2_E of fig. 23) disposed between the display region (fig. 23, item 121) and the signal line driving circuit (fig. 23, item 111) and between the plurality of first pre-charge control signal lines and the plurality of second pre-charge control signal lines in the second direction (figs. 23 and 24B; item PREC 44 is between PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_O and PRL_R, PRL_G, PRL_B, and PRL_Y of SSDC2_E since fig. 24B is a representation of item 142 shown in fig. 23. Item PREC 44 of SSDC2_O and SSDC2_E are disposed closest to the pixel portion and the first pre-charge control lines and the second pre-charge control lines are disposed farther from the pixel portion), the pre-charge circuit (fig. 24B, item PREC 44 of item 142 of SSDC2_O and SSDC2_E of fig. 23) being configured to supply a pre-charge signal to the signal line (¶151), the pre-charge circuit including a switching unit (fig. 24B, item Mr1 of SSDC2_O and SSDC2_E of fig. 23) configured to supply the pre-charge signal to the signal line in accordance with the first pre-charge control signal (¶151), wherein the first branch lines couple the first main lines and the switching unit (fig. 23 and 24B), and wherein the first branch line of each first pre-charge control signal line of the plurality of first pre-charge control signal lines crosses each of the first main lines of the plurality of first pre-charge control signal lines (fig. 24B, branch line from Mr1 connecting to PRL_R and the control terminal crosses PRL_G, PRL_B, and PRL_Y of PREC 44 within SSDC2_E of fig. 23), and wherein the second branch line of each second pre-charge control signal line of the plurality of second pre-charge control signal lines crosses each of the second main lines of the plurality of second pre-charge control signal lines (fig. 24B, branch line from Mr1 connecting to PRL_R and the control terminal crosses PRL_G, PRL_B, and PRL_Y of PREC 44 within SSDC2_O of fig. 23).
	With respect to Claim 12, claim 1 is incorporated, Miyake discloses an electronic apparatus (¶11, “Moreover, an imaging device, a display device, a liquid crystal display device, a light-emitting device, an electro-optical device, a power generation device (including a thin film solar cell, an organic thin film solar cell, and the like), an electronic appliance, an electrical appliance, a mechanical device, and the like may include a semiconductor device.”), comprising: the electro-optical device (¶11).
With respect to Claim 13, claim 1 is incorporated, Miyake discloses wherein the first branch lines extend in a positive second direction from the first main line (figs. 23 & 24B, from SSD 142 even) to the first switching unit and the second branch line extends in a negative second direction from the
second main lines (figs. 23 & 24B, from SSD 142 odd) to the second switching unit (figs. 23 and 24B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2019/0005885 A1) hereinafter referred to as Kim.
Claim 2, claim 1 is incorporated, Miyake does not mention the electro-optical device comprising a pre-charge power source line extending along the first direction to cover at least a part of a region of the first switching unit and the second switching unit in a plan view viewed from a direction perpendicular to an image display surface, the pre-charge power source line being configured to supply the pre-charge signal to the pre-charge circuit.
Kim teaches an electro-optical device (fig. 1; ¶38; ¶41) comprising: a scanning line (fig. 1, item
GL: scanning line) extending along a first direction (fig. 1, first direction: horizontal direction); a first signal line (fig. 1, item DL): first signal line) and a second signal line (fig. 1, item DL(n): second signal line) extending along a second direction (fig. 1, second direction: vertical direction) intersecting the first direction; comprising a power source line (fig. 5, item BSM) extending along the first direction (left to right) to cover at least a part of a region of a first switching unit and a second switching unit (fig. 1, the first switching unit and the second switching unit are transistors in the GIP) in a plan view viewed from a direction perpendicular to an image display surface, the power source line being configured to supply signal to the first switching unit and the second switching unit (¶67-68).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electro-optic device of Miyake, such that the power source line of Kim is analogous to the pre-charge power source line of Miyake resulting in a pre-charge power source line extending along the first direction to cover at least a part of a region of the first switching unit and the second switching unit in a plan view viewed from a direction perpendicular to an image display surface, the pre-charge power source line being configured to supply the pre-charge signal to the pre-charge circuit, as taught by Kim so as to prevent electrical characteristics of the thin film transistors from being changed.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake as applied to claim 1 above, and further in view of Cho et al. (Pub. No.: US 2014/0055440 A1) hereinafter referred to as Cho.
With respect to Claim 3, claim 1 is incorporated, Miyake teaches wherein the first switching unit includes two first transistors (fig. 23, one of the first transistor Mr1 of fig. 24B is from SSD[1] from
SSDC2_E and the other first transistor is Mr1 of fig. 24B from SSD[3] from SSDC2_E) coupled in parallel, the two first transistors are disposed along the first direction (fig. 23), and the second switching unit includes two second transistors (fig. 23, one of the second transistors Mr1 of fig. 24B is from SSD[2]
from SSDC2_O and the other second transistor is Mr1 of fig. 24B is from SSD[4] from SSDC2_O) coupled in parallel, and the two second transistors are disposed along the first direction (fig. 23).
Miyake does not mention the two first transistors have a region of a semiconductor layer located between gates of the two first transistors as a common drain coupled to the first signal line and have a region of a semiconductor layer located between gates of the two first transistors as a common drain coupled to the first signal line nor does Miyake mention the two second transistors have a region of a semiconductor layer located between gates of the two second transistors as a common drain coupled to the second signal line and have a region of a semiconductor layer located between gates of the two second transistors as a common drain coupled to the second signal line.
Cho teaches a circuit (figs. 4 & 7) comprising: a first switching unit (figs. 4 & 7, item T11: of each shift register) configured to supply a signal (fig. 4, item CK1) to a first signal line (fig. 4, item CR) in accordance with (¶89, “The eleventh transistor T11 is turned on when the electric potential at the first node N1 is increased and outputs the first clock signal CKV applied to the drain electrode thereof through the carry terminal CR”), and a second switching unit (figs. 4 & 7, item T2: of each shift register) configured to supply another signal (fig. 4, item OUT/VSS) to the second signal line in accordance with (fig. 4, item CT), the two first transistors have a region of a semiconductor layer (fig. 7, item SEL11; ¶106-107) located between gates of the two first transistors (since the semiconductor layer overlaps a gate and extends in a horizontal direction, the semiconductor layer is between gates of transistors positioned nearby/adjacent), the two second transistors have a region of a semiconductor layer (fig. 7, item SEL2; ¶105; ¶107) located between gates of the two second transistors (since the semiconductor layer overlaps a gate and extends in a horizontal direction, the semiconductor layer is between gates of transistors positioned nearby/adjacent).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electro-optical device of Miyake, by replacing and disposing of the transistors of Miyake with those of Cho such that the first switching unit is configured to supply the pre-charge signal to the first signal line in accordance with the first pre-charge control signal and the second switching unit is configured to supply the pre-charge signal to the second signal line in accordance with the second pre-charge control signal resulting in two first transistors have a region of a semiconductor layer located between gates of the two first transistors as a common drain coupled to the first signal line and two second transistors have a region of a semiconductor layer located between gates of the two second transistors as a common drain coupled to the second signal line, as taught by Cho so as to reduce complications in manufacturing (¶6).
With respect to Claim 4, claim 3 is incorporated, Miyake teaches wherein a plurality of the first
switching units are arranged along the first direction (fig. 23: Mr1 from each of SSD[1], SSD[3] …
SSD[2m-1] from SSDC2_E corresponds to one of first switching units, Mr2 from each of SSD[1],
SSD[3] … SSD[2m-1] from SSDC2_E corresponds to another first switching unit, Mr3 from each of
SSD[1], SSD[3] … SSD[2m-1] from SSDC2_E corresponds to a third first switching unit), a plurality of the second switching units are arranged (fig. 23: Mr1 from each of SSD[2], SSD[4] … SSD[2m] from SSDC2_O corresponds to one of second switching units, Mr2 from from each of SSD[2], SSD[4] … SSD[2m] from SSDC2_O corresponds to another second switching unit, Mr3 from from each of SSD[2], SSD[4] … SSD[2m] from SSDC2_O corresponds to a third second switching unit), along the first direction, between the first switching unit (fig. 23 and 24B) and the plurality of second pre-charge control signal lines (fig. 23 and 24B), a source of a first transistor included in one of the first switching units adjacent to each other and a source of the first transistor included in the other one of the first switching units are separated from each other at a semiconductor layer (fig. 24B, item Mr1 of SSD[1] of SSDC2_E is separated from item Mr1 of SSD[3] of SSDC2_E by transistors Mr2 and Mr3 of SSD[1] of SSDC2_E), and a source of a second transistor included in one of the second switching units adjacent to each other and a source of the second transistor included in the other one of the second switching units are separated from each other at a semiconductor layer (fig. 24B, item Mr1 of SSD[2] of SSDC2_O is separated from item Mr1 of SSD[4] of SSDC2_O by transistors Mr2 and Mr3 of SSD[2] of of SSDC2_O).
With respect to Claim 5, claim 3 is incorporated, Miyake teaches wherein the second switching unit (fig. 23, one of the second transistors Mr1 of fig. 24B is from SSD[2] from SSDC2_O and the other second transistor is Mr1 of fig. 24B is from SSD[4] from SSDC2_O) is disposed between the first switching unit (fig. 23, one of the first transistor Mr1 of fig. 24B is from SSD[1] from SSDC2_E and the other first transistor is Mr1 of fig. 24B from SSD[3] from SSDC2_E) and the plurality of second pre-charge control signal lines (figs. 23 and 24B, item PRL_R, PRL_G, PRL_B, and PRL_Y of SSD[2] of SSDC2_O), and the first drain electrode is coupled to the first signal line (figs. 23 and 24B, items SL_R[1] and DOUT1 respectively) at an end portion on a side of the second drain electrode (figs. 23 and 24B), and the second drain electrode is coupled to the second signal line (figs. 23 and 24B, items SL_R[2] and DOUT1 respectively) at an end portion on a side  of the first drain electrode (figs. 23 and 24B).
Miyake does not mention the two first transistors include a first drain electrode, disposed on a semiconductor layer of drain, as a wiring layer in a same layer as the first signal line, the two second transistors include a second drain electrode, disposed on the region of the semiconductor layer corresponding to the drain of the two second transistors, as a wiring layer in a same layer as the second signal line, and the first drain electrode is coupled to the first signal line at an end portion on a side of the second drain electrode, and the second drain electrode is coupled to the second signal line at an end portion on a side of the first drain electrode.
Cho teaches a circuit (figs. 4 & 7) comprising: a first switching unit (figs. 4 & 7, item T11: of each shift register) configured to supply a signal (fig. 4, item CK1) to a first signal line (fig. 4, item CR) in accordance with (¶89, “The eleventh transistor T11 is turned on when the electric potential at the first node N1 is increased and outputs the first clock signal CKV applied to the drain electrode thereof through the carry terminal CR”), and a second switching unit (figs. 4 & 7, item T2: of each shift register) configured to supply another signal (fig. 4, item VSS) to the second signal line in accordance with (fig. 4, item CT), the two first transistors have a region of a semiconductor layer (fig. 7, item SEL11; ¶106-107) located between gates of the two first transistors (since the semiconductor layer overlaps a gate and extends in a horizontal direction, the semiconductor layer is between gates of transistors positioned nearby/adjacent), the two second transistors have a region of a semiconductor layer (fig. 7, item SEL2; ¶105; ¶107) located between gates of the two second transistors (since the semiconductor layer overlaps a gate and extends in a horizontal direction, the semiconductor layer is between gates of transistors positioned nearby/adjacent); the two first transistors include a first drain electrode (fig. 7, item DE11: for each shift register), disposed on a semiconductor layer (fig. 7, item SEL11) of drain, as a wiring layer in a same layer as the first signal line (fig. 6 shows CK1 is connected/same as DE11), the two second transistors include a second drain electrode (fig. 7, SE2: for each shift register), disposed on the region of the semiconductor layer (fig. 7, item SEL2) corresponding to the drain of the two second transistors, as a wiring layer in a same layer as the second signal line (fig. 6 shows OUT/VSS is connected/same as DE2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electro-optical device of Miyake, by replacing and disposing of (¶6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake as applied to claim 1
above, and further in view of Lee et al. (Pub. No.: US 2020/0027390 A1) hereinafter referred to as Lee.
With respect to Claim 6, claim 1 is incorporated, Miyake teaches wherein the first switching
unit (figs. 23 and 24B, items Mr1 of SSD[1], SSD[3], … SSD[2m-1] from SSDC2_E) includes a first
transistor (fig. 24B, item Mr1 of SSD[1] from SSDC2_E) having a gate coupled to the plurality of first pre-charge control signal lines (fig. 23, items PRE_R, PRE_G, PRE_B, PRE_Y of SSD[1]) and a drain coupled to the first signal line (fig. 24B, item DOUT1)), the second switching unit (figs. 23 and 24B, items Mr1 of SSD[2], SSD[4], … SSD[2m] from SSDC2_O) includes a second transistor (fig. 24B, item Mr1 of SSD[2] from SSDC2_O) having a gate coupled to the plurality of second pre-charge control signal lines (fig. 24B, items PRE_R, PRE_G, PRE_B, PRE_Y of SSD[2]) and a drain coupled to the second signal line (fig. 23, item SL_R[2]), the first transistor and the second transistor are disposed along the first direction such that the drains thereof face each other (figs. 23 and 24B shows the drains of the transistors in SSD[1] and SSD[2] both positioned to face/directed towards the pixels and therefore face each other).
Miyake does not teach the first signal line extends along the second direction over a gate of the first transistor when viewed in a plan view from a direction perpendicular to an image display surface, and the second signal line extends along the second direction over a gate of the second transistor when viewed in a plan view from a direction perpendicular to an image display surface.
Lee teaches an electro-optical device (¶54; ¶59), comprising a first transistor (fig. 23, item M3
leftmost), a second transistor (fig. 2, item M3 rightmost), a first signal line (fig. 1, item DL1), and a
second signal line (fig. 1, item DLn), wherein the first signal line extends along the second direction over a gate of the first transistor when viewed in a plan view from a direction perpendicular to an image display surface (figs. 25-27; ¶227, DL and CH supply signals and overlap M3), and the second signal line extends along the second direction over a gate of the second transistor when viewed in a plan view from a direction perpendicular to an image display surface (figs. 25-27; ¶227, DL and CH supply signals and overlap M3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electro-optical device of Miyake, to orient the first signal line and the second signal line such that the first signal line extends along the second direction over a gate of the first transistor when viewed in a plan view from a direction perpendicular to an image display surface, and the second signal line extends along the second direction over a gate of the second transistor when viewed in a plan view from a direction perpendicular to an image display surface, as taught by Lee so as to prevent transfer of an off current and maintain a stable output (¶250).

 Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, via the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches a pre-charge circuit is the only structure disposed between the plurality of first pre-charge control signal lines and the plurality of second pre-charge control signal lines in the second direction including all the base limitations in view of the interpretation indicated above in the 112(a) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621